Exhibit 10.6
 
AFFILIATE STOCK PURCHASE AGREEMENT
 
 
This Affiliate Stock Purchase Agreement (this “Agreement”), is made as of the
28th of June, 2011, by and between Ohad David as to 74,000,000 shares, Ruth
Navon as to 74,000,000 shares and Service Merchant Corp. as to 12,950,000 shares
(the “Sellers”) and the purchasers listed on Schedule “A” hereto, each of which
is referred to herein as a “Purchaser” and collectively as the “Purchasers”.
 
RECITALS
 
WHEREAS, the Sellers collectively are the owners of 160,950,000 restricted
shares of common stock, of Titan Iron Ore Corp. (formerly Digital Yearbook
Inc.), a Nevada corporation (the “Company”) in the proportions set out above;
 
WHEREAS, the Sellers propose to sell to each Purchaser the number of restricted
shares of common stock specified next to such Purchaser’s name in Schedule “A”
hereto (the “Purchased Shares”), on the terms set forth herein for a total of
18,000,000 shares; and
 
WHEREAS, upon Closing (as defined below) the Sellers will surrender the
remaining 142,950,000 restricted shares of common stock of the Company for
cancellation.
 
In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.
PURCHASE AND SALE

 
1.1           The Sellers hereby agree to sell, assign, transfer and deliver to
each Purchaser, and each Purchaser hereby agrees to purchase from the Sellers,
the Purchased Shares at a purchase price per share of US $0.0001 for an
aggregate purchase price of US $1,800 (the “Purchase Price”) payable on the
Closing Date (as defined below).
 
1.2           Closing.  The closing (“Closing”) of the transactions contemplated
hereby will occur on or before the 30th day of June, 2011 (the “Closing Date”).
 
2.
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 
2.1           The Sellers jointly and severally warrant, covenant and represent
to each Purchaser with the intention of inducing each Purchaser to enter into
this Agreement that:
 
 
(a)
immediately prior to and at the Closing, the Sellers shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Sellers
shall transfer to each Purchaser the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;

 
 
(b)
the Sellers have the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Sellers hereunder and to consummate the transactions contemplated hereby; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
each Seller is, or has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or “affiliate” of the Company, as that term
is defined in Rule 144 promulgated under the United States Securities Act of
1933, as amended (the “Securities Act”);

 
 
(d)
immediately upon closing, no Seller shall be indebted to the Company and the
Company shall not be indebted to any of the Sellers; and

 
 
(e)
immediately upon closing, the Sellers shall surrender the remaining 142,950,000
restricted shares of common stock of the Company directly to the Company for
cancellation.

 
3.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 
3.1           Each Purchaser represents and warrants to the Seller that each
Purchaser:
 
 
(a)
has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

 
 
(b)
understands and agrees that offers and sales of any of the Purchased Shares
prior to the expiration of a period of one year after the date of completion of
the transfer of the Purchased Shares (the “Restricted Period”) as contemplated
in this Agreement shall only be made in compliance with the safe harbour
provisions set forth in Regulation S, or pursuant to the registration provisions
of the Securities Act or pursuant to an exemption therefrom, and that all offers
and sales after the Restricted Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom; and

 
 
(c)
is acquiring the Purchased Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalisation thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in the Purchased Shares.

 
The foregoing representations and warranties are inserted for the exclusive
benefit of the Purchasers and may be waived in all or in part by the Purchasers
by notice in writing to the sellers.
 
4.
MISCELLANEOUS

 
4.1           The parties hereto acknowledge that they have obtained independent
legal advice with respect to this Agreement and acknowledge that they fully
understand the provisions of this Agreement.
 
4.2           Unless otherwise provided, all dollar amounts referred to in this
Agreement are in United States dollars.
 
4.3           There are no representations, warranties, collateral agreements,
or conditions concerning the subject matter of this Agreement except as herein
specified.
 
 
-2-

--------------------------------------------------------------------------------

 
 
4.4           This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada. The parties hereby irrevocably attorn to
the exclusive jurisdiction of the courts of Nevada with respect to any legal
proceedings arising from this Agreement.
 
4.5           The representations and warranties of the parties contained in
this Agreement shall survive the closing of the purchase and sale of the
Purchased Shares and shall continue in full force and effect for a period of
three years.
 
4.6           This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.
 
4.7           Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.
 
Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.
 
By the Sellers:
 
 

/s/ Ohad David    /s/ Ruth Navon   Ohad David    Ruth Navon

 
 
SERVICE MERCHANT CORP.
 
 
 

Per:        Authorized Signatory  

 
By the Purchasers:


J2 Mining Ventures Ltd.
c/o Grant Thornton Limited
Kensington Chambers,
46/50, Kensington Place,
St Helier, Jersey, JE1 1ET
Channel Islands, United Kingdom
J2 MINING VENTURES LTD.
 
         /s/ John Hedges
Per:  Authorized Signatory
   
Andrew A. Brodkey
4960 N. Camino Antonio
Tucson, Arizona USA 85718
/s/ Andrew A. Brodkey
   
Jodi Henderson
7033 E Calle Betelgeux
Tucson Arizona 85710
/s/ Jodi Henderson

 
 
-3-

--------------------------------------------------------------------------------

 
 
Frank Garcia
1239 E. Camino Diestro
Tucson, Arizona 85737
/s/ Frank Garcia
   
Harold Gardner
22604 S. 215th Street
Queen Creek, Arizona 85242
/s/ Harold Gardner
   
David Hackman
8120 E. Sabino Drive
Tucson, Arizona USA 85750
/s/ David Hackman
   
Ronald Richman
5545 N. Via Umbrosa
Tucson, Arizona USA 85750
/s/ Ronald Richman
   
Susan Skirvin
2525 N. Tucson Blvd. #15
Tucson, Arizona 85716
/s/ Susan Skirvin

 
 
-4-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 


 
Name of Purchaser
 
Number of Shares
J2 Mining Ventures Ltd.
7,200,000
Andrew A. Brodkey
6,000,000
Jodi Henderson
1,000,000
Frank Garcia
1,000,000
Harold Gardner
1,000,000
David Hackman
800,000
Ronald Richman
800,000
Susan Skirvin
200,000
TOTAL
18,000,000


 
 
 -5-

--------------------------------------------------------------------------------